FILED
                             NOT FOR PUBLICATION                            APR 20 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



PHILLIP J. ROSENBLUM,                            No. 10-15155

               Plaintiff - Appellant,            D.C. No. 2:07-cv-01176-PMP-
                                                 GWF
  v.

MULE CREEK STATE PRISON; et al.,                 MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                      Philip M. Pro, District Judge, Presiding

                              Submitted April 5, 2011 **

Before:        B. FLETCHER, CLIFTON, and BEA, Circuit Judges.

       Phillip J. Rosenblum, a California state prisoner, appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal under 28 U.S.C. §§ 1915(e) and 1915A for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
failure to state a claim. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000);

Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998) (order). We affirm.

       The district court properly dismissed the action because Rosenblum’s factual

allegations and the attachments to the operative complaint show that defendants

did not act with deliberate indifference to his medical problems. See Toguchi v.

Chung, 391 F.3d 1051, 1057-58 (9th Cir. 2004) (a prison official acts with

deliberate indifference only if he or she knows of and disregards an excessive risk

to the prisoner’s health and safety, and negligence or a difference in medical

opinion are insufficient to establish deliberate indifference); Nat’l Ass’n for the

Advancement of Psychoanalysis v. Cal. Bd. of Psychology, 228 F.3d 1043, 1049

(9th Cir. 2000) (explaining that “we may consider facts contained in documents

attached to the complaint” in determining whether the complaint states a claim for

relief).

       Rosenblum’s remaining contentions are unpersuasive.

       AFFIRMED.




                                           2                                     10-15155